DETAILED ACTION
Claims 1-11 were subject to restriction requirement mailed on 10/05/2022.
Applicant filed a response, and elected Group I, claims 1-8, and withdrew claims 9-11, without traverse on 10/25/2022.
Claims 1-11 are pending, and claims 9-11 are withdrawn.
Claims 1-8 are rejected.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 10/25/2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.


Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 3, it is suggested to amend “or” to “an” for proper Markush claim language. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al., WO 2018080025A1 (Suh) in view of Naoki et al., JP 2015167886A (Naoki) (provided in IDS received on 05/13/2021).
The examiner has provided a machine translation of Suh et al., WO 2018080025A1 and Naoki et al., JP 2015167886A. The citation of the prior art set forth below refers to the machine translation.

Regarding claims 1, 3-5 and 7-8, Suh discloses a method for preparing butadiene with catalyst (Suh, Abstract) and a metal oxide catalyst prepared by the following steps: 
preparing a ferrous-metal precursor aqueous solution by dissolving the trivalent cationic iron (Fe) precursor and the cationic metal (A) precursor in distilled water; 
a second step of forming an iron-metal oxide by reacting the iron-metal precursor aqueous solution with ammonia water (reading upon a basic aqueous solution) in a coprecipitation bath and then filtering to obtain a slurry of iron-metal oxide; and 
a third step of heating the slurry of the iron-metal oxide (Suh, page 5, 7th paragraph); 
wherein a more preferable example of the cationic metal is zinc (Zn) (Suh, page 5, 9th paragraph; page 6, 14th paragraph); in the third step, the heating of the iron-metal oxide slurry may be performed in two steps, for example, drying and firing (Suh, page 5, 12th paragraph).

Suh further discloses in the first step, the trivalent cationic iron (Fe) precursor and the cationic metal (A) precursor are not particularly limited as long as they are commonly used, for example, the trivalent cationic iron (Fe) precursor and the cationic metal, it may be a metal salt containing the component (A), specifically, it may be a nitrate, ammonium salt, sulfate or chloride of the metal component, preferably chloride or it may be nitrate (Suh, page 5, 11th paragraph).

Suh further discloses the cationic metal (A) precursor is zinc chloride (ZnCl2) and the trivalent cationic iron (Fe) precursor is ferric chloride (FeCl3) (Suh, page 6, 14th paragraph).

Suh further discloses the ammonia water having a pH of 8 to 9 (Suh, page 6, bottom paragraph).

Further regarding claims 1 and 3, Suh does not explicitly disclose the ferrous-metal precursor aqueous solution comprises a solution containing an acid.

With respect to the difference, Naoki teaches a ferritic catalyst used for dehydrogenation of butene, capable of improving the selectivity of 1,3-butadiene (Naoki, Abstract). Naoki specifically teaches the solution (i.e., the solution of metal precursor solution) may contain an organic acid; the organic acid may be, for example, citric acid, formic acid, acetic acid or oxalic acid (Naoki, page 3, 7th paragraph).
As Naoki expressly teaches, when the solution contains an organic acid, the activity of the obtained ferrite catalyst tends to be improved; these organic acids may form complexes with iron ions in the solution (Naoki, page 3, 7th paragraph).
Naoki is analogous art as Naoki is drawn to a ferritic catalyst used for dehydrogenation of butene to produce 1,3-butadiene.
In light of the motivation of including an organic acid, for example, citric acid, formic acid, acetic acid or oxalic acid, in the metal precursor solution, as taught by Naoki, it therefore would have been obvious to a person of ordinary skill in the art to include an organic acid, such as citric acid, formic acid, acetic acid or oxalic acid, in the metal precursor solution, in the ferrous-metal precursor aqueous solution of Suh, in order to improve the activity of the obtained ferrite catalyst, and thereby arrive at the claimed invention.
	

Regarding claim 2, as applied to claim 1, although there are no disclosures on the amounts of acid as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
Given Suh in view of Naoki expressly teaches, when the solution contains an organic acid, the activity of the obtained ferrite catalyst tends to be improved (Naoki, page 3, 7th paragraph), as set forth above, at the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of acid, including over the amounts presently claimed, in order to improve the activity of the obtained ferrite catalyst, and thereby arrive at the claimed invention.	

Regarding claim 6, as applied to claim 1, Suh discloses the trivalent cationic iron (Fe) precursor is ferric chloride (FeCl3) (Suh, page 6, 14th paragraph); and Suh does not explicitly disclose the ferrite precursor is ferric chloride hydrate. 
With respect to the difference, Naoki teaches the metal salt can be iron (III) chloride (FeCl3) or iron (III) chloride hydrates (e.g., hexahydrate) (Naoki, page 2, Section Preparation Process, 1st paragraph).
In light of the disclosure of Naoki of the equivalence and interchangeability of using iron (III) chloride (FeCl3, or ferric chloride) as disclosed in Suh (Suh, page 6, 14th paragraph), with hydrates of  iron (III) chloride (i.e., ferric chloride hydrate) as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use hydrates of  iron (III) chloride (i.e., ferric chloride hydrate) as the trivalent cationic iron precursor in Suh, and thereby arrive claimed invention.

	
	
Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al., WO 2018080025A1 (Suh) in view of Hazin et al., US 2013/0217568A1 (Hazin).
Regarding claim 1, 4-5 and 7-8, Suh discloses a method for preparing butadiene with catalyst (Suh, Abstract) and a metal oxide catalyst prepared by the following steps: preparing a ferrous-metal precursor aqueous solution by dissolving the trivalent cationic iron (Fe) precursor and the cationic metal (A) precursor in distilled water; A second step of forming an iron-metal oxide by reacting the iron-metal precursor aqueous solution with ammonia water (reading upon a basic aqueous solution) in a coprecipitation bath and then filtering to obtain a slurry of iron-metal oxide; and a third step of heating the slurry of the iron-metal oxide (Suh, page 5, 7th paragraph); the cationic metal may be zinc (Zn) (Suh, page 5, 9th paragraph; page 6, 14th paragraph); in the third step, the heating of the iron-metal oxide slurry may be performed in two steps, for example, drying and firing (Suh, page 5, 12th paragraph).

Suh further discloses in the first step, the trivalent cationic iron (Fe) precursor and the cationic metal (A) precursor are not particularly limited as long as they are commonly used, for example, the trivalent cationic iron (Fe) precursor and the cationic metal, it may be a metal salt containing the component (A), specifically, it may be a nitrate, ammonium salt, sulfate or chloride of the metal component, preferably chloride or it may be nitrate (Suh, page 5, 11th paragraph).

Suh further discloses the cationic metal (A) precursor is zinc chloride (ZnCl2) and the trivalent cationic iron (Fe) precursor is ferric chloride (FeCl3) (Suh, page 6, 14th paragraph).

Suh further discloses the ammonia water having a pH of 8 to 9 (Suh, page 6, bottom paragraph).

Further regarding claim 1, Suh does not explicitly disclose the ferrous-metal precursor aqueous solution comprises a solution containing an acid.

With respect to the difference, Hazin teaches a method of making a dehydrogenation catalyst for producing 1,3-butadiene comprising zinc and iron (Hazin, [0005], [0007]). Hazin specifically teaches the catalyst precursor can be formed by combining the metals, e.g., in the form of nitrates, halides, optionally with a dispersant; and possible acid dispersant include hydrochloric acid (HCl) and nitric acid (HNO3) (Hazin, [0030]).
As Hazin expressly teaches, adding an acid dispersant results in catalysts with enhanced performance in the oxidative dehydrogenation of n-butene to butadiene (Hazin, [0030]).
Hazin is analogous art as Hazin is drawn to a method of making a dehydrogenation catalyst for producing 1,3-butadiene comprising zinc and iron.
In light of the motivation of adding an acid in the catalyst precursor, as taught by Hazin, it therefore would have been obvious to a person of ordinary skill in the art to include an acid in the ferrous-metal precursor aqueous solution of Suh, in order to obtain catalysts with enhanced performance in the oxidative dehydrogenation of n-butene to butadiene, and thereby arrive at the claimed invention.
	

Regarding claim 2, as applied to claim 1, Suh in view of Hazin further teaches possible acid dispersant include hydrochloric acid (HCl) and nitric acid (HNO3); and the hydrochloric acid can be present such that the iron to chloride ratio (i.e., molar ratio) is 1:0.00 to 1:0.35 (e.g., 1:0.001 to 1:0.35) (Hazin, [0030]). It therefore would have been obvious to a person of ordinary skill in the art to adopt the same ratio when nitric acid is used in place of hydrochloric acid.
Given that Suh discloses the atomic number ratio of the iron (Fe) and the metal (A) (e.g., Zn) may be 1.5: 1 to 4: 1 (Suh, page 5, bottom paragraph). It can be derived that the iron and Zn to nitrate molar ratio would be: (1+1/1.5):0 to (1+1/4):0.35. Given the molecular weight of ZnCl2 (136 g/mol), FeCl3 (162 g/mol) and HNO3 (63 g/mol), the molar ratio above corresponds to 0 wt% to 11.3 wt.% of nitric acid based on a combined weight of ZnCl2 (136 g/mol) and FeCl3 ((i.e., 63*0.35/(162+136*0.25)*100%=11.3 wt%), which overlaps the range of the present claim. Therefore, it would have been obvious to one of ordinary skill in the art to choose the amounts of acid, including over the amounts presently claimed, in order to enhance the performance of the obtained ferrite catalyst (Hazin, [0030]), and thereby arrive at the claimed invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of Hazin, as applied to claim 1, and further in view of Naoki.
Regarding claim 6, as applied to claim 1, Suh in view of Hazin teaches the trivalent cationic iron (Fe) precursor is ferric chloride (FeCl3) (Suh, page 6, 14th paragraph); and Suh in view of Hazin does not explicitly teach the ferrite precursor is ferric chloride hydrate. 
With respect to the difference, Naoki teaches the metal salt can be iron (III) chloride (FeCl3) or iron (III) chloride hydrates (e.g., hexahydrate) (Naoki, page 2, Section Preparation Process, 1st paragraph).
In light of the disclosure of Naoki of the equivalence and interchangeability of using iron (III) chloride (FeCl3, or ferric chloride) as disclosed in Suh (Suh, page 6, 14th paragraph), with hydrates of  iron (III) chloride (i.e., ferric chloride hydrate) as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use hydrates of  iron (III) chloride (i.e., ferric chloride hydrate) as the trivalent cationic iron precursor in Suh in view of Hazin, and thereby arrive claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                         

                                                                                                                                                                               /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732